Name: Council Regulation (EEC) No 2632/83 of 19 September 1983 opening, allocating and providing for the administration of a Community tariff quota for aubergines falling within subheading ex 07.01 T of the Common Customs Tariff and originating in Cyprus (1983)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22. 9 . 83 Official Journal of the European Communities No L 261 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2632/83 of 19 September 1983 opening, allocating and providing for the administration of a Community tariff quota for aubergines falling within subheading ex 07.01 T of the Common Customs Tariff and originating in Cyprus (1983) THE COUNCIL OF THE EUROPEAN COMMUNITIES, at which the quota is used up and inform the Member States thereof ; Whereas since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union, all transactions concerning the administration of shares allocated to that economic union may be carried out by any one of its members, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, HAS ADOPTED THIS REGULATION :Whereas Council Regulation (EEC) No 1922/83 of 11 July 1983 laying down the arrangements applicable to trade with Cyprus (') provides for the opening, in respect of the period 1 October to 30 November 1983 , of a Community tariff quota of 300 tonnes of auber ­ gines, falling within subheading ex 07.01 T of the Common Customs Tariff and originating in Cyprus, at a rate of customs duty equal to 40 % of the customs duty in the Common Customs Tariff ; whereas, there ­ fore, the Community tariff quota in question should be opened for this period ; Article 1 1 . From 1 October until 30 November 1983, the Common Customs Tariff duty for aubergines, falling within subheading ex 07.01 T of the Common Customs Tariff and originating in Cyprus, shall be suspended at 6,4 % within the limits of a Community tariff quota of 300 tonnes . Within the limits of this tariff quota, Greece shall apply customs duties calculated in accordance with the 1979 Act of Accession and the Protocol to the Agree ­ ment establishing an association between the Euro ­ pean Economic Community and the Republic of Cyprus consequent on the accession of the Hellenic Republic to the Community. 2. If an importer notifies an imminent importation of the product in question in a Member State and requests the benefit of the quota, the Member State concerned shall inform the Commission and draw an amount corresponding to these requirements to the extent that the available balance of the reserve permits this . 3 . The shares drawn pursuant to paragraph 2 shall be valid until the end of the quota period. Whereas it is necessary, in particular, to ensure to all Community importers equal and uninterrupted access to the abovementioned quota and uninterrupted appli ­ cation of the rates laid down for that quota to all imports of the products concerned into all Member States until the quota has been used up ; whereas, however, since the period of application of the quota is very short it seems possible to avoid allocating it among the Member States, without prejudice to the drawing against the quota volume of such quantities as they may need, under the conditions and according to the procedure specified in Article 1 (2) ; whereas this method of management requires close cooperation between the Member States and the Commission and the latter must in particular be able to monitor the rate (') OJ No L 191 , 15 . 7 . 1983, p. 1 . No L 261 /2 Official Journal of the European Communities 22. 9 . 83 Article 2 1 . Member States shall take all appropriate measures to ensure that their drawings pursuant to Article 1 (2) are carried out in such a way that imports may be charged without interruption against their accumulated shares of the Community quota. 4. The extent to which the quota has been used up shall be determined on the basis of the imports charged in accordance with paragraph 3 . Article 3 At the request of the Commission, Member States shall inform it of imports actually charged against the quota. Article 4 The Member States and the Commission shall collabo ­ rate closely in order to ensure that this Regulation is complied with . Article 5 This Regulation shall enter into force on 1 October 1981 2. Each Member State shall ensure that importers of the said goods have access to the quota so long as the residual balance of the quota volume allows this . 3 . Member States shall charge imports of the said goods against their drawings as and when the goods are entered for free circulation . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 September 1983 . For the Council The President G. VARFIS